Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 10/8/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1, 3-5, 7-14 and 1-18 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method of producing a food or beverage product, the method comprising: providing an ingredient composition comprising micellar caseins and whey proteins, the ingredient composition having a pH of 6.1 - 7.1 and a concentration of 1 - 15 wt.% of proteins, and the ingredient composition has a micellar caseins to whey proteins ratio of 90/10 - 60/40; adding a mineral salt comprising 3 - 25 mM divalent cations to the ingredient composition to provide a concentration of 3 - 8 mM free divalent cations in the ingredient composition; homogenising the ingredient composition; and subsequently pasteurising and stirring the ingredient composition at a temperature of 80°- 100°C for a period of 0.5-3 min to form agglomerated proteins comprising caseins and betalactoglobulin from the whey proteins, the agglomerated proteins having a size of 10-40 microns mean diameter D(4,3) mean diameter as measured by laser diffraction.
The closest prior art of Ummadi et al. (US 2011/0311703) teaches a method of producing a food or beverage product, however, fails to teach the claimed method including adding a mineral salt comprising 3 - 25 mM divalent cations to the ingredient composition to provide a concentration of 3 - 8 mM free divalent cations in the ingredient composition; to form agglomerated proteins comprising (4,3) mean diameter as measured by laser diffraction.
The other references of record do not teach or suggest the combined limitations not taught by Ummadi et al. (US 2011/0311703).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
October 9, 2021